Citation Nr: 0725500	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which denied 
the benefits sought on appeal. 

The Board notes that the veteran submitted additional 
evidence after the May 2006 Supplemental Statement of the 
Case (SSOC) was issued, and waived initial consideration of 
this evidence by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Fort Harrison, Montana RO.  A 
transcript of that proceeding has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The most probative evidence shows that the veteran's 
current bilateral hearing loss disability is not causally 
related to a disease, injury or event in service; current 
hearing loss was not manifested within one year of service 
separation.

2.  The most probative evidence shows that the veteran's 
tinnitus is not etiologically related to a disease, injury, 
or event in service.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, and 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 4.87 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

Letters dated in September 2004 and August 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b)(1) (2006); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The September 2004 
and August 2005 letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  The 
Board notes that the veteran has referenced treatment he 
received at a hospital in Fan Wang in late 1967 or early 
1968.  VA has made requests for all available service medical 
records.  The Board finds that the record contains sufficient 
evidence to make a decision on the claims.  VA has fulfilled 
its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran was provided an audiological examination in January 
2005, which addressed the nature and etiology of the 
disability.  The Board notes that the veteran expressed 
concern with the adequacy of this examination in his March 
2006 appeal.  However, the Board finds this examination 
adequate upon which to base a decision.  The examining 
physician noted that the claims file was reviewed.  The 
examination and opinion were thorough and complete, and 
included audiological testing at the appropriate frequencies 
and speech recognition testing using the Maryland CNC Test. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002 & West Supp. 
2006).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2006).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b).  Every 
reasonable doubt in these service connection cases will be 
resolved in favor of the veteran, and may only be rebutted by 
clear and convincing evidence.  Id.

The veteran contends that his current bilateral hearing loss 
and tinnitus is the result of exposure to acoustic trauma 
during active duty.  See Veteran's Statement, September 2004.  

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  His 
DD Form 214 reflects that he served as a mechanic; he did not 
receive any medals which are indicative of combat service.  

A review of the veteran's service medical records does not 
reflect any complaints, treatment or diagnoses of hearing 
loss or tinnitus.  Although the veteran has indicated that he 
sustained a concussion during service and was treated for 
bleeding from the ears at Fan Wang Hospital during active 
duty, there is no corroborative evidence of this in his 
service medical records.  

The veteran's hearing was tested upon his discharge from 
service.  A November 1969 audiological examination reflects 
puretone thresholds as follows:


HERTZ



500
1000
2000
4000
RIGHT
0
0
0
10
LEFT
0
0
0
10
The Board notes that the veteran's hearing acuity was not 
tested at 3000 Hertz and that the veteran's speech 
recognition ability is not of record.  However, the available 
information from this discharge examination gives no 
indication that the veteran suffered from hearing loss or 
tinnitus at that time.  In sum, the veteran's service medical 
records to include at the time of service separation show 
that his hearing acuity was normal during active duty.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.)

Following service discharge, there is no evidence of hearing 
problems in the 1970s through the 1990s.  As there is no 
evidence of hearing loss of either ear within one year of the 
veteran's service discharge, service connection cannot be 
established on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The earliest evidence reflecting hearing problems are 
treatment records dated in July 2004.  In July 2004, the 
veteran sought treatment at Mayo Clinic.  The examining 
physician stated that the veteran had normal hearing through 
2000 Hertz in both ears, mild sensorineural loss above 2000 
Hertz in the right ear, and moderate sensorineural hearing 
loss above 2000 Hertz in the left ear.  His speech 
recognition ability was recorded at 95% for the right ear and 
75% for the left ear at a level of 40 decibels.  No reference 
was made to a possibility of tinnitus at this examination.  
(This record also contains an uninterpreted audiogram.)

The veteran was also treated at Family Health Care, Inc.  In 
an August 2004 letter, the examining physician stated that 
the veteran had "bilateral sensory neural hearing loss that 
is certainly due to previous exposure to noise trauma."  He 
also stated that the veteran's experience with loud, 
unprotected noise in service is a likely cause of such 
hearing loss.  Again, no reference was made to a possibility 
of tinnitus. 

In July 2005, the veteran was examined at Family Hearing 
Professionals, Inc.  The veteran's speech discrimination 
ability was recorded as 100% at a level of 60 decibels for 
the right ear, and 100% at a level of 70 decibels for the 
left ear.  Word recognition scores obtained using the 
Maryland CNC lists were within normal limits, bilaterally.  
The examining physician noted that the veteran had an 
intermittent ringing in his ears.  He opined that any hearing 
problems the veteran had were more than likely caused by 
military exposure.  (It is noted that an associated audiogram 
was in graphical form and may not be interpreted by the 
Board.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).)





A January 2005 VA audiological evaluation reflects puretone 
thresholds as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
40
LEFT
5
5
10
45
65
The criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 are met for both ears, as the right ear reached a 
level of 40 decibels at 4000 Hertz and the left ear reached a 
level of 45 decibels at 3000 Hertz and 65 decibels at 4000 
Hertz.  The physician at this examination noted that the 
testing showed the veteran to have hearing acuity within the 
normal limits except for a mild to moderate sensorineural 
loss in the higher frequencies bilaterally.  He also noted 
that the veteran's word recognition scores were within normal 
limits by VA criteria bilaterally.  Upon review of the claims 
file, the physician concluded that the veteran's present 
hearing loss and tinnitus were not likely to have had their 
origin during military service.  

The Board acknowledges that the veteran has been diagnosed 
with bilateral hearing loss as defined by regulation, as well 
as tinnitus.  However, in order for service connection to be 
established, these disabilities must be linked to the 
veteran's service.
 
Although the Board is sympathetic to the difficulties the 
veteran must face with his hearing loss, and, again, does not 
doubt that he was exposed to some noise during service, the 
fact is that no complaints of hearing loss were shown until 
approximately thirty-five years after service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In regards specifically to the veteran's claim for tinnitus, 
the January 2005 summary report of examination for organic 
hearing loss and the July 2005 Family Hearing Professionals, 
Inc. treatment record reflect the first evidence of the 
veteran's complaints of ringing in his ears.  As with the 
veteran's complaints of hearing loss, these complaints of 
tinnitus come approximately thirty-five years after discharge 
from service.  The examining physician at the January 2005 
examination noted that the veteran presents with a history of 
constant bilateral tinnitus.  

Given the amount of time that passed between service and the 
first complaint of hearing problems or ringing in the 
veteran's ears, and the physician at the January 2005 VA 
examination specifically stating that the veteran's hearing 
loss and tinnitus are not likely to have had their origin in 
service, the Board has determined that service connection for 
bilateral hearing loss and tinnitus is not warranted.  As 
previously discussed, the January 2005 VA examination was 
thorough and included not only an evaluation of the veteran 
but also a review of the pertinent medical history as 
contained in the claims folder. 

The Board fully acknowledges the statements made by the 
private physicians at Family Health Care, Inc. and Family 
Hearing Professionals, Inc. attributing the veteran's hearing 
problems to noise exposure in the military.  However, these 
opinions are apparently based solely on the veteran's 
statements that he experienced acoustic trauma in service.  
There is no indication that the physicians conducted reviews 
of the veteran's claims folder, which reflects that the 
veteran did not have any hearing problems until several 
decades after service separation.  As mentioned above, there 
is no record of acoustic trauma or hearing complaints in the 
veteran's service medical records, and the recitation of a 
veteran's self-reported lay history does not constitute 
competent medical evidence of causality.  See LeShore, supra.   
In addition, medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See,  e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  

The veteran's personal statements and hearing testimony 
regarding the source of his current bilateral hearing loss 
and tinnitus are acknowledged.  The Board concedes that the 
veteran is competent to give evidence about what he 
experienced in service; for example, he is competent to say 
he was exposed to noise.  He is not, however, competent to 
diagnose medical disorders or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  Likewise, 
while it is argued that medical literature provided by the 
veteran is supportive of the claims for service connection, 
the Board finds that such generic texts, which do not address 
the facts in this particular veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  See Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & West Supp. 2006); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


